United States Court of Appeals
                       For the First Circuit


No. 16-2256

      GIOVANI DEPIANTI, and all others similarly situated,

                       Plaintiff, Appellant,

HYUN KI KIM, and all others similarly situated; KYU JIN ROH, and
 all others similarly situated; GERARDO VAZQUEZ, and all others
    similarly situated; GLORIA ROMAN, and all others similarly
    situated; JUAN AGUILAR, and all others similarly situated;
NICOLE RHODES, and all others similarly situated; MATEO GARDUNO,
and all others similarly situated; CHIARA HARRIS, and all others
   similarly situated; TODOR SINAPOV, and all others similarly
              situated; GRASIELLE REGINA DOS SANTOS,

                            Plaintiffs,

                                 v.

              JAN-PRO FRANCHISING INTERNATIONAL, INC.,

                       Defendant - Appellee.



                            ERRATA SHEET

     The opinion of this Court issued on September 29, 2017 is
amended as follows:

     On page 11, footnote 6, line 3 "construction" should be
changed to "construction."

     On page 22, line 3, "punctiliousness." Should be changed to
" punctiliousness[,]"